Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-25 are pending, and examined herein. 

Priority Objection
Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed applications: The parent original nonprovisional applications Application No. 13/887,014, 15/003161, 15/429,506 does not provide support for “administering to the patient 0.2mg/kg/day of stiripentol or a pharmaceutically acceptable salt thereof”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 and further in view of Muelly et al. (HUMAN MUTATION 25:535-542 (2005), PTO-892 of record).
Ceulemans et al. (Epilepsia, 2011) discloses administration of fenfluramine as an add-on therapy to patients diagnosed with Dravet syndrome. Dosage of fenfluramine was 0.34 (0.12-0.90) mg/kg/day to patients with ages less than 18 i.e encompasses instant amounts. See page 11, left hand column under 022. It is taught that eight out of twelve patients were seizure free. 
As evidenced by Muelly et al. epilepsy syndromes are associated with mutations in SCN1A. See page 535, left hand column, top para. 
Ceulemans et al. (Epilepsia, 2011) does not specifically teach administration of clobazam and stiripentol.
Ceulemans (Developmental Medicine & Child Neurology, 2011) teaches that Dravet syndrome is a severe form of epilepsy. Ceulemans teaches that the second episode of seizures confirms the diagnosis of Dravet syndrome. See page 19, right hand column. Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron. See page 20, left hand top para. Ceulemans teaches that sodium valproate is the most commonly used anti-epileptic medication, and is often used in stiripentol and often in combination with clobazam for Maintenance treatment of Dravet syndrome. See page 21, left hand column under Maintenance treatment.
Brunklaus et al. teaches that sodium valproate, clobazam, stiripentol reduces seizure frequency in patient's with Dravet syndrome. See Table 2, page 4. Brunklaus et al. teaches that Dravet syndrome is associated with mutations in the sodium channel alpha 1 subunit gene SCN1A. See abstract.
Chiron et al., teaches that Stiripentol, is used in combination with clobazam for treating Dravet syndrome. See abstract; page 74, left hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer fenfluramine with clobazam, stiripentol to treat seizures in patients diagnosed with Dravet syndrome because 1) Ceulemans et al. (Epilepsia, 52(Suppl.6), 2011) discloses administration of fenfluramine as an add-on therapy to patients diagnosed with Dravet syndrome, 2) it is known in the art as taught by Ceulemans, Brunklaus et al., and Chiron et al. that anti-epileptic drugs such as clobazam, stiripentol are used in treating seizures in patients  diagnosed with Dravet syndrome.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to co-administer fenfluramine with clobazam, stiripentol with reasonable expectation of reducing seizure frequency in patients with Dravet syndrome and with reasonable expectation of success of treating Dravet syndrome, since anti-epileptic drugs are used to control/reduce seizures in Dravet syndrome. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if the patient has mutation in a gene associated with Dravet syndrome.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine if the patient has mutation in a gene associated with Dravet syndrome because Ceulemans (Developmental Medicine & Child Neurology, 2011) teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of fenfluramine as in instant claim to be administered to treat Dravet syndrome.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of stiripentol employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 in view of Ceulemans (Developmental Medicine & Child Neurology, 2011, 53, 19-23, PTO-1449), in view of Brunklaus et al. (BRAIN, 2012, pages 1-8, PTO-1449), and in view of Chiron et al., (Epilepsia, 52/Suppl, 2011, pages 72-75, PTO-1449 in the Parent Application).
Ceulemans et al. (Epilepsia, 53(7), 2012) discloses a method of treating Dravet syndrome comprising administering fenfluramine in an amount of 0.12-0.90 mg/kg/day to patients with ages less than 18 i.e encompasses instant amount. See abstract; Table 1. Ceulemans et al. teaches that 70 % of patients with Dravet syndrome were seizure free on treatment with fenfluramine. See abstract. Ceulemans et al. teaches that fenfluramine can be used as an add-on medication for controlling seizures in patients with Dravet syndrome. See 1138, under CONCLUSION. Ceulemans et al. teaches that fenfluramine was combined with topiramate, clobazam to treat seizures. See page 1135, right hand column, under Exemplary case description; page 1132; right hand column, paragraph 4. It is taught that genetic analysis of SCN1A showed a de nevo truncating mutation in the patient i.e teaches determining a patient with a mutation in a gene associated with Dravet syndrome. It is taught that a mutation in the neuron-specific voltage-gated sodium channel SCNIA was discovered as a cause for Dravet syndrome. Page 1131, right column, lines 9-13. It is taught that French, Italian and recently, Japanese studies have published promising results utilizing a combination of sodium valproate, stiripentol, and clobazam. See page 1136, right hand column, para 5.

Ceulemans (Developmental Medicine & Child Neurology, 2011) teaches that Dravet syndrome is a severe form of epilepsy. Ceulemans teaches that the second episode of seizures confirms the diagnosis of Dravet syndrome. See page 19, right hand column. Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron. See page 20, left hand top para. Ceulemans teaches that sodium valproate is the most commonly used anti-epileptic medication, and is often used in combination with topiramate or stiripentol and often used in combination with clobazam for Maintenance treatment of Dravet syndrome. See page 21, left hand column under Maintenance treatment.
Brunklaus et al. teaches that sodium valproate, clobazam, stiripentol reduces seizure frequency in patient's with Dravet syndrome. See Table 2, page 4. Brunklaus et al. teaches that Dravet syndrome is associated with mutations in the sodium channel alpha 1 subunit gene SCN1A. See abstract.
Chiron et al., teaches that stiripentol, is used in combination with clobazam for treating Dravet syndrome. See abstract; page 74, left hand column.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to administer stiripentol with clobazam and fenfluramine to treat seizures in patients diagnosed with Dravet syndrome because 1) it is known in the art as taught by Ceulemans, Brunklaus et al., and Chiron et al. that anti-epileptic drugs such as clobazam, stiripentol are used in treating seizures in patients 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer stiripentol with fenfluramine and clobazam, to treat seizures in patients diagnosed with Dravet syndrome and exhibiting a mutation in a gene such as SCN1A because 1) it is known in the art as taught by Ceulemans, Brunklaus et al., and Chiron et al. that anti-epileptic drugs such as clobazam, stiripentol are used in treating seizures in patients diagnosed with Dravet syndrome, and 2) it is well known that patients with Dravet syndrome exhibit a mutation in a gene such as SCN1A.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer fenfluramine, stiripentol and clobazam with reasonable expectation of reducing seizure frequency in patients with Dravet syndrome and with reasonable expectation of success of treating Dravet syndrome in patients with mutation in a gene such as SCN1A, since fenfluramine and clobazam are used to control/reduce seizures in Dravet syndrome. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of stiripentol as in instant claim 21, 23 to be administered to treat Dravet syndrome.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of fenfluramine as in instant claim to be administered to treat Dravet syndrome.


3) Claims 21-23 are rejected under 35 U.S.C.103 as being unpatentable over Ceulemens et al. (US 9,610,260), in view of Ceulemans (Developmental Medicine & Child Neurology, 2011, 53, 19-23, PTO-1449).
Ceulemens et al. discloses a method of treating seizures in a patient diagnosed with Dravet syndrome and exhibiting a mutation in one, some or all of the genes selected from the group consisting of SCN1A, SCN1B, SCN2A, SCN3A as in instant claims, comprising administering fenfluramine in an amount of 0.01 mg/kg/day to 0.5 mg/kg/day, administering an effective dose of stiripentol, administering an effective dose of a valproate, and administering an effective dose of clobazam, See claims 1-6. 
Ceulemens et al. does not teach the specific amount of stiripentol.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as 
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of stiripentol employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron. See page 20, left hand top para. Ceulemans teaches that sodium valproate is the most commonly used anti-epileptic medication, and is often used in combination with topiramate or stiripentol and often used in combination with clobazam for Maintenance treatment of Dravet syndrome. See page 21, left hand column under Maintenance treatment.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if the patient has mutation in a gene associated with Dravet syndrome.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine if the patient has mutation in a gene associated with Dravet syndrome because Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron.
Note: The Effective Filing date of claims 21-23 is 06/12/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-25 are rejected on the ground of nonstatutory double patenting over claims 1-3 of US Patent No. 9,549,909 (Application No. 13/887014); over claims 1-6 of US Patent No. 9,610,260 (Application No. 14/447253), in view of Ceulemans (Developmental Medicine & Child Neurology, 2011, 53, 19-23, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other because instant claims and claims of ‘909, ‘260 teach the use of fenfluramine, stiripentol, and clobazam for treating a patient diagnosed with Dravet syndrome. Instant claims, and claims of US Patent No. 9,549,909, claims of US Patent No. 9,610,260 are obvious over each other.
Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if the patient has mutation in a gene associated with Dravet syndrome.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine if the patient has mutation in a gene associated with Dravet syndrome because Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of stiripentol as in instant claims to be administered to treat Dravet syndrome.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of stiripentol employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of fenfluramine as in instant claim to be administered to treat Dravet syndrome.

Claims 21-25 are rejected on the ground of nonstatutory double patenting over claims 1-3 of US Patent No. 9,603,815 (Application No. 15/003,161); over claims 1-2 of US Patent No. 9,603,814 (Application No. 14/447303); in view of Ceulemans (Developmental Medicine & Child Neurology, 2011, 53, 19-23, PTO-1449), and further in view of Muelly et al. (HUMAN MUTATION 25:535-542 (2005), PTO-892 of record). Although the conflicting claims are not identical, they are obvious over each other because instant claims and claims of ‘815, ‘814 teach administration of fenfluramine, stiripentol, clobazam for treating a patient diagnosed with Dravet syndrome. Instant claims, and claims of US Patent No. 9,603,815, 9,603,814 are obvious over each other.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine if the patient has mutation in a gene associated with Dravet syndrome.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine if the patient has mutation in a gene associated with Dravet syndrome because Ceulemans teaches that clinical diagnosis of Dravet syndrome should be confirmed by genetic testing, especially the detection of mutations in the alpha-subunit of a SCN1A neuron.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of stiripentol as in instant claims to be administered to treat Dravet syndrome.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of stiripentol employed, since the optimization of effective amounts of known agents to be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of fenfluramine as in instant claim to be administered to treat Dravet syndrome.


Claims 21-25 are rejected on the ground of nonstatutory double patenting over claims 1-6 of US Patent No. 10,478,442 (copending Application No. 15/429,646), over claims 1-6 of US Patent No. 10,478,441 (copending Application No. 15/429,516), in view of Ceulemans (Developmental Medicine & Child Neurology, 2011, 53, 19-23, PTO-1449), in view of Brunklaus et al. (BRAIN, 2012, pages 1-8, PTO-1449). Although the conflicting claims are not identical, they are obvious over each other because instant claims are drawn to a method of adjunctive treatment of seizures in a patient diagnosed with Dravet syndrome comprising administering fenfluramine and clobazam and claims of ‘442, ‘441 teach administration of fenfluramine and stiripentol for treating a patient diagnosed with Dravet syndrome; claims of US Patent No. 10,478,442 (copending Application No. 15/429,646); claims of US Patent No. 10,478,441 (copending Application No. 15/429,516),  and instant Application are obvious over each other in view of secondary references as discussed in the obviousness rejection above. It would have been obvious to a person of ordinary skill in the art at the time of effective filing date of the claimed invention to administer fenfluramine with clobazam and stiripentol to treat seizures in patients diagnosed with Dravet syndrome because it is known in the art as taught by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of stiripentol as in instant claims to be administered to treat Dravet syndrome.
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine the effective amounts of stiripentol employed, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as amounts of fenfluramine as in instant claim to be administered to treat Dravet syndrome.


Prior Art Made of Record:
US 20170071949 A1 or US 20190083425;   
US 20180055789 A1;
US 20190091176;
Clemens 1988, Epilepsy Res…..PTO-1449…..fenfluramine for self-induced seizures,
Casaer et al., Neuropaediatrics 1996, 27(4): 171-173….PTO-1449….Add-on Therapy of fenfluramine in Intractable Self-Induced Epilepsy.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627